The opinion of the court was delivered by
Depue, J.
The rights of the complainant must be considered in a two-fold aspect: first, as against Bramhall, the original mortgagor; and, secondly, as those rights are affected by the equities of the defendant, Worthington.
First. As regards the rights of the complainant against Bramhall. The assignment by the bank to the complainant of the bond and mortgage, is absolute, and assigns, transfers, and sets over to him the mortgaged premises, and the bond and all moneys due and to become due thereon.
The assignment was made at the instance of Bramhall, who informed the complainant at the time of the assignment, that the mortgage was a good and valid mortgage for the sum of $10,000, and interest. The complainant claims to *567hold the mortgage for the principal sum named therein, with interest, to secure the $7500 paid by him as the consideration of the assignment, and the balance above that sum as collateral security for Bramhall’s indebtedness to him, under an arrangement to that effect made between him and Bramhall, at the time of the assignment, as an inducement to obtain his aid in discharging the indebtedness to the bank. I am satisfied from the evidence and the circumstances attending the transaction, that such an arrangement was made. There is nothing illegal in the use of an outstanding mortgage by the mortgagor, for the purpose of obtaining the money on it of a third person, to discharge the original indebtedness it was made to secure either in whole or in part, or as collateral to secure an existing indebtedness to such third person. Such transactions are matters of frequent occurrence. Where a mortgagor applied to a third person for an advance of' money to enable him to take up his mortgage, promising to give him the same security, for such money as the mortgagee then held, and upon receiving the money paid it to the mortgagee and took an assignment of the mortgage from him to such third person, it was held, that the mortgage was not discharged, and that the assignee was entitled, as against a mortgagee intermediate to the making of the mortgage and its assignment, to hold the same as security for the money thus advanced. White v. Knapp, 8 Paige 173; Graves v. Mumford, 26 Barb. 95. This principle is equally applicable against a mortgagor who uses the mortgage as security for an indebtedness distinct from that which it was originally made to secure, whatever the effect may be as concerns third persons who have acquired interests in the mortgaged premises intermediate the making of the mortgage and its subsequent use, to secure a different indebtedness. Although a mortgage may have been paid, yet on a valuable consideration it may be kept alive for other purposes, when the rights of creditors and third persons have not intervened. Parser v. Anderson, 4 Edward's C. R. 17; James v. Morey, 2 Cow. 247. The assignment will *568carry the title to the mortgage. The delivery of the mortgage so assigned by the'mortgagor,’gives it a-new vitality, and in equity he will be estopped from fienying that it is entitled to the effect his own act was intended to give to it.
After, the assignment, to .the complainant the defendant, Bramhall; sold and conveyed five of the lots embraced in the complainant’s mortgage, for the consideration of $1700. The amount received from this .sale, after deducting expenses, was $1550, which was paid to the complainant, and the complainant executed a release to Bramhall of the premises so sold, from the lien of the mortgage, and applied the proceeds realized to the payment of the indebtedness of Bramhall to him. The bill charges that the instrument of release contained the following clause: “ retaining the remainder of the said mortgaged premises for the payment of the mortgage indebtedness.” There was no appropriation of the amount received to reduce the amount for which the mortgage should stand as collateral; and an indebtedness remaining above the amount of the mortgage, the complainant, as between himself and Bramhall, was still entitled to retain the mortgage as collateral to secure such indebtedness to the full amount of the-sum specified ip the mortgage.
Second. It is conceded that, if the attitude of the defendant, Worthington, with reference to the complainant’s mortgage, was simply that of a subsequent encumbrancer or grantee of part of the mortgaged premises, the complainant’s mortgage being held by the bank, when he acquired his rights, as collateral for Bramhall’s indebtedness to the bank, the complainant could not hold it under his assignment for a sum greater than the amount he actually advanced towards satisfying that indebtedness; the balance due to the bank on th í mortgage being paid by the mortgagor. Yelverton v. Shelden, 2 Sandf. C. R. 481 ; Marvin v. Vedder, 5 Cow. 671; De La Vergne v. Evertson, 1 Paige 181; Truscott v. King, 2 Seld. 147; Mead v. York, Ibid. 449; Large v. Van Doren, 1 McCarter 208; Moore v. Vail, 2 Beas. 296.
But the position of the defendant, Worthington, is changed, *569and his rights materially affected, by the stipulations in the conveyances from Bramhall to Kinne, for that part of the mortgaged premises held by him. In the conveyance, of the date of May 30th, 1866, after the habendum clause, and before the covenants, the following clause is inserted, “ subject, however, to the payment by said grantee of all existing liens upon said premises;” and in a like position in the deed of May 31st, 1865, “ this conveyance is made subject, nevertheless, to the payment by said party of the second part of all existing liens on said premises.”
It may be that the language of the stipulations in these deeds, with reference to the complainant’s mortgage, is not sufficient to create a covenant on which a strictly personal liability may be based; but the effect is clearly that stated by the Chancellor, to make the part conveyed subject to its proper proportion of the encumbrances, so as to relieve to that extent that part of the mortgaged premises retained by the mortgagor, by force of which the lots conveyed and those retained must contribute towards discharging the common burthen, according to their relative values.
The general rule is, that where several parcels of land are charged with a common burthen, that burthen shall be shared by all. Equality, in that respect, is equity.
To this general rule there are several exceptions, prominent among which is, that where a mortgagor conveys away part of the mortgaged premises, the portion retained is primarily liable for the payment of the mortgage debt. This exception is, however, founded on equitable principles, and has no application where the encumbrance is, by agreement between the mortgagor and his grantee, made a charge upon the granted premises, either in the whole or in part. If, by the terms of sale, the mortgage is to remain a common charge upon the whole, and to be paid by the mortgagor and purchaser without any specific agreement as to the proportion which each one is to pay, they must contribute according to the relative value of each one’s part. Mickle v. Woodward, opinion of Chancellor Williamson, October Term, 1822, Halst. *570Dig. 635 ; Wikoff v. Davis, 3 Green’s C. R. 224; Engle v. Haines, 1 Halst, C. R. 186; S. C., on Appeal, Ibid. 632.
Can the complainant avail himself in this case of the benefit \ of that pharge ? So far as relates to the $7500 paid to the bank on the debt for which the mortgage was collateral to the bank, it is not necessary that he should resort to that charge for his protection. He only needs its aid to enable him to build upon it a right as to the residue of the mortgage above that sum. In Klapworth v. Dressler, 2 Beas. 62, where the charge amounted to a covenant by the purchaser to assume and pay the mortgage debt, the mortgagee was allowed, in proceedings for the foreclosure of the mortgage, the benefit of the covenant, by a decree that the purchaser should pay the deficiency of the mortgage debt which might remain after the sale of the mortgaged premises.
The grounds of his decision are stated by the learned Chancellor, by whom that case was decided, to be, that where a grantee in a deed covenants with the grantor to pay off an encumbrance subsisting upon the premises, if the grantor is personally liable for the payment of the encumbrance, the grantee, by virtue of the agreement, is regarded in equity as the principal debtor, and the grantor as surety only ; and that, in equity, a creditor is entitled to the benefit of all collateral obligations for the payment of the debt, which a person standing in the situation of a surety for others has received for his indemnity, and to relieve him or his property from liability for such payment.
The principle upon which Klapworth v. Dressier was decided is applicable to this ease. The effect of the charge in the deeds to Kinne, is to make the lands conveyed to him the principal debtor for a proportionate part of the mortgage debt, and Bramhall a surety only. Jumel v. Jumel, 7 Paige 591 ; Cherry v. Monro, 2 Barb. C. R. 618; Ferris v. Crawford, 2 Denio 595. The mortgage debt, when the deeds were made, was the sum ol $10,000, for which the bank also held the bond of Bramhall. By the assignment of the bond and mortgage, under the circumstances abo-ve stated, they *571became, as against Bramhall, available securities in the hands of the complainant, for the full amount of the principal sum therein stated. At the time of the assignment, Bram-hall had a lien upon the premises conveyed to Kinne, for a proportionate part of that mortgage debt, in exoneration to that extent, of the residue of the mortgaged premises and of his personal liability on his bond. In equity, that security enures to the benefit of the complainant.
The deeds to Kinne, though absolute in ÍT-rn, in fact were mortgages to secure an indebtedness of Bramhall to him. It is suggested that that circumstance will impair the effect of the charge contained in the conveyances, by reducing the grantee from the position of a grantee in fee to that of a mere holder of a subsequent encumbrance. That result will not follow. The deeds are absolute on their faces, and there is no evidence that the complainant knew of the secret arragement between Bramhall and Kinne, by which the conveyances were to be regarded in the light of mortgages. In the absence of such notice, the complainant is entitled to have whatever of benefit or advantage may accrue to him from the fact that the conveyances are absolute conveyances in fee.
When the complainant executed releases of the five lots which were embraced in his mortgage and not included in the Kinne deeds, the deeds to Kinne were on record. Where a mortgagee, with notice of several successive alienations of parts of the mortgaged premises, releases that part which is primarily liable in equity for the payment of the mortgage debt, he cannot be permitted to charge other portions of the premises with the payment of the mortgage, without deducting from the amount due, .the value of the part released. Blair v. Ward, 2 Stockt. 119; Guión v. Knapp, 6 Paige 35; Gaskill v. Sine, 2 Beas. 400. The equity which entitles a second mortgagee to the benefit of a release executed by a prior mortgagee, arises only where the first mortgagee gave the release, with a knowledge of the existence of a second encumbrance. Van Orden v. Johnson, 1 McCarter 376. The notice of the subsequent encumbrance may be actual or con*572s tractive. 2 White and Tudor's Lead. Cas. 272; Stuyvesant v. Hall, 2 Barb. C. R. 151; Howard Insurance Co. v. Halsey, 4 Seld. 271; Gouverneur v. Lynch, 2 Paige 300. The recording of a second mortgage will not, however, operate as constructive notice of its existence to a prior mortgagee. Blair v. Ward, Van Orden v. Johnson, Howard Insurance Co. v. Halsey, cited above; Reily v. Mahan, 1 Beas. 59. The general doctrine is, that whatever puts a party upon an inquiry, amounts in judgment of law, to notice, provided the inquiry became a duty, as in the case of purchasers and creditors, and would lead to the knowledge of the requisite fact, by the exercise of ordinary diligence and understanding. 4 Kent. 179. The ground upon which the title acquired by a prior registry of a deed is lost, in case of notice to the second grantee, is, that it is a fraud in the second grantee to take a deed, knowing or having reason to suspect the existence of the prior title. Holmes v. Stout, 2 Stockt. 419. In Jones v. Smith, 1 Hare 43, Vice Chancellor Wigram resolves the cases in which constructive notice is established, into two classes: first, cases in which the party charged has had actual notice that the property in dispute was in fact charged, encumbered, or in some way affected, and the court has thereupon bound him with constructive notice of facts and instruments, to the knowledge of which he would have been led by an inquiry after the charge, encumbrance, or other circumstance affecting the property, of which he had actual notice; and, secondly, cases in which the court has been satisfied, from the evidence before it, that the party charged had, designedly, abstained from inquiry, for the very purpose of avoiding notice. The complainant admits, that before he executed the release, he knew that Bramhall had disposed of most of the property embraced in his mortgage. That knowledge was sufficient to put him upon inquiry, and amounts to constructive notice of the existence of the deeds to Kinne, of which'he might have had actual knowledge, if he had pursued the usual course of examining the registry of deeds. He must, therefore, in favor of the defendant *573Worthington, account for and credit on his mortgage, a proportionate part .of the value of the lots released. - ■
The conclusions are .- that as against Bramhall, the complainant is entitled to a decree for the whole principal sum of $10,000 mentioned in his mortgage, with the interest thereon, without deducting the value of the five lots released; that as against the defendant Worthington, the complainant is entitled to hold the mortgage, only for the sum of $7500 — the amount paid by the complainant to the bank — with interest, deducting a proportionate part of the value of the five lots released ; but that in taking the account, Worthington must, under tho charge in the deeds to Kinne, account for his proportionate part of the $2500 paid by Bramhall to the bank at the time of the assignment of the mortgage — said proportionate part to be calculated on the basis of the relative value of the eight lots conveyed to Kinne, to the value of the whole mortgaged premises at the date of the conveyance by Bram-hall to Kinne.
In making the decree, the deeds to Kinne are to be considered as mortgages. The equities of the other defendants, Bumsted and Roberts, who also hold portions of the mortgaged premises under conveyances from Bramhall, have not been considered. Whatever equities they have, can be protected in the final decree.
-The decree appealed from is reversed, and the record remitted to the Court of Chancery.
The whole court concurred.